Citation Nr: 1705489	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as due to in-service exposure to ionizing radiation.

2.  Entitlement to service connection for squamous cell carcinoma of the vocal cords (claimed as cancer of the larynx), to include as due to in-service exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Jackson RO.  The Lincoln RO certified this case to the Board on appeal.

In November 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the Veteran's electronic claims file on Virtual VA.

The claims were remanded in March 2015 and are now returned to the Board for further adjudication.


FINDINGS OF FACT

1.  Although the Veteran was present at Eniwetok from April 5 to 12, 1978, the evidence is against a finding that the Veteran was involved in radiologic activities or was exposed to ionizing radiation during service.

2.  Esophageal and squamous cell carcinoma of the vocal cords were diagnosed in 2012, 33 years after separation from service; the evidence is against a finding that these cancers had onset in service or are otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for esophageal cancer have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).

2.  The criteria for establishing service connection for squamous cell carcinoma of the vocal cords have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate a claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in June 2012.

Concerning the duty to assist, the electronic claims file includes the Veteran's service treatment records and military personnel records.  The record also reflects that VA has made reasonable efforts to obtain relevant post-service treatment records adequately identified by the Veteran and necessary for an equitable resolution of the issues on appeal, including those sought in the Board's March 2015 remand.  As further discussed below, the RO also made extensive attempts to verify the Veteran's ionizing radiation exposure claim, to include seeking a radiation dose estimate for the Veteran as required by VA regulations and as sought in the March 2015 Board remand.  The Board finds that the RO substantially complied with the prior remand directives as required by Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran was not afforded a VA examination in connection with his claims.  However, there is no competent evidence that the Veteran was, in fact, exposed to ionizing radiation in service, he does not otherwise contend that his cancers are related to service, and there is no medical evidence suggesting that his cancers are service related.  Thus, a VA examination is not required.  See 38 U.S.C.A. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

As there is no allegation that the November 2014 hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran contends that he was exposed to ionizing radiation while serving aboard the U.S.S. Monticello when the ship docked at Eniwetok for 5 days in April, 1978.  He believes that his esophageal cancer and squamous cell carcinoma of the vocal cords diagnosed in 2012 were caused by such exposure.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Additionally, service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans, to include cancer of the esophagus.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" such as esophageal cancer may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device.  38 C.F.R. § 3.309(d)(3)(ii).  The term onsite participation includes service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1959 through April 30, 1959.  38 C.F.R. § 3.309(d)(3)(iv)(C).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer. 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, the United States Court of Appeals for Veterans Claims (Court) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, in May 2012, the Veteran presented for treatment following hoarseness of the voice over the previous year.  Following a work-up for suspected reflux, a mid-esophageal lesion was identified that was biopsied and found to be consistent with squamous cell carcinoma of the esophagus.  The Veteran indicated he was a one pack per day smoker for over 30 years and that his family had no history of cancers.  Subsequent records showed a lesion on the left vocal cord and vocal cord cancer was also diagnosed. 

In his June 2012 claim for service connection, the Veteran indicated a belief that cancer of the esophagus and larynx were due to contamination when his ship, the U.S.S. Monticello, was deployed to Eniwetok and involved in the Defense Nuclear Agency Clean-up of the Atolls and the Bikini Islands.  He remembered having to wear long sleeves and pants during the operation and that the fish caught were deformed.  He believed this was from contamination of the area during atomic testing.
In October 2012, VA requested a DD-1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure for the Veteran.  In a November 2012 response, it was indicated that a review of the exposure registry by name, service number and social security number revealed no reports of occupational exposure to ionizing radiation pertaining to the Veteran. 

The Veteran's military personnel records were obtained.  His DD-214 confirmed service aboard the U.S.S. Monticello.  A Command History for the U.S.S. Monticello for the year 1978 indicated that on the morning of April 4, 1978, the ship got underway for Eniwetok and arrived on April 5, 1978.  While anchored inside the blue-water atoll of Eniwetok, the ship deck was converted into a "floating garage" to repair the landing craft used by the Department of the Interior crews for the environmental clean-up of the island.  Work on the landing craft was completed ahead of schedule and on April 12, 1978, the U.S.S. Monticello departed.

At his November 2014 hearing before the Board, the Veteran testified that he was a boatswain mate in charge of crane and forklift operations for the U.S.S. Monticello.  Over the course of a week, he indicated having spent about 24 hours total moving equipment and supplies around Eniwetok.  He also testified that he had played softball and walked from one end of the island to the other.

In March 2015, the Board remanded the claim to obtain a radiation dose estimate following the procedures set forth in 38 C.F.R. § 3.311(a)(2).  The remand directives indicated that after obtaining a dose estimate and any outstanding treatment records, if the requirements of 38 C.F.R § 3.311(b)(1) were met, the RO was to refer the claims to VA's Under Secretary for Benefits for a medical opinion.

Following the remand, VA requested verification of the Veteran's participation in a radiation risk activity and a dose estimate for his service while supporting the 1978 to 1980 Eniwetok Clean-Up Project.  Correspondence from Defense Threat Reduction Agency dated in November 2015 indicated that the Nuclear Test Personnel Review Program's primary purpose was to determine participation and radiation dose, when needed, for involvement in U.S. Nuclear testing (1945 to 1992) and the U.S. occupation forces of Hiroshima and Nagasaki, Japan, at the conclusion of World War II.  It was explained that although the Program was primarily concerned with nuclear test program participants, the program had access to documents for various remedial projects including the Eniwetok Radiological Survey and Cleanup Project administered by the Defense Nuclear Agency, a precursor agency to the Defense Threat Reduction Agency.  The Veteran's presence at Eniwetok was documented from April 5 to 12, 1978 when the U.S.S. Monticello functioned as a "floating garage" for modification of various landing craft type boats.  Documents also indicated that the use of the modified craft to support the radiological cleanup project did not being until May 1978.  A search of the Project's published history and ship deck logs found no evidence of the U.S.S. Monticello's involvement in radiologic activities during the April 1978 Eniwetok deployment.  Additionally, a search for dosimetry data in the Veteran's service medical records, the Naval Dosimetry Center, and the Nuclear Testing Archive found no record of radiation exposure for him.  The radiation dose estimate for the Veteran was recorded as 0.000 rem.

Based on the indication that the Veteran was not exposed to ionizing radiation in service, no further development of the claim remained necessary, to include obtaining a medical opinion regarding the likely etiology of the Veteran's cancers.

To the extent the Veteran alleges that he was exposed to ionizing radiation while present at Eniwetok between April 5-12, 1978, there is no indication that he has any special training or skill in identifying radioactive materials, nor does he contend that he is an expert in such matters.  As such, his personal opinion that he was exposed to ionizing radiation is not competent evidence as to that actual occurrence.

Accordingly, the Board finds that the most probative evidence is against a finding that the Veteran was, in fact, exposed to ionizing radiation in service, nor does the evidence reflect that he participated in a radiation risk activity as defined by 38 C.F.R. § 309(d).   The regulations do not suggest that simply being on Eniwetok, prior to clean-up, meant that all veterans in that location had exposure to ionizing radiation.  As such, the Board must conclude that the Veteran is not entitled to a regulatory presumption of service connection for either esophageal cancer or cancer of the vocal cords. 
Moreover, the competent evidence does not show that the Veteran's esophageal cancer or cancer of the vocal cords had onset in service, manifested within one year post-service, or are otherwise related to service.  In this regard, as noted above, cancer was not diagnosed until 2012, more than 30 years following separation from service.  Further, the record does not show, nor does the Veteran claim, that the cancers were related to service for reasons other than alleged ionizing radiation exposure.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable and the claims must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for esophageal cancer is denied.

Service connection for squamous cell carcinoma of the vocal cords is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


